FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
RECEIVABLES LOAN AGREEMENT

﻿

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES LOAN AGREEMENT
(this “Amendment”) is dated as of June ____, 2020 and made effective as of June
30, 2020, by and among each of the financial institutions identified under the
caption “Lenders” on the signature pages of this Amendment (including without
limitation Liberty Bank in such capacity) (each, a “Lender” and collectively,
“Lenders”), LIBERTY BANK, a Connecticut non-stock mutual savings bank, as
administrative and collateral agent for Lenders (in such capacity, together with
its successors in such capacity, “Agent”) and BLUEGREEN VACATIONS CORPORATION, a
Florida corporation  (“Borrower”).

BACKGROUND

A.Borrower, Agent and Lenders have previously entered into a Second Amended and
Restated Receivables Loan Agreement dated March 12, 2018 (as amended and as it
may be further amended, restated or supplemented from time to time, the “Loan
Agreement”). 

B.Borrower has requested and Agent and Lenders have agreed to amend the terms of
the Loan Agreement subject to the terms and conditions set forth in this
Amendment. 

C.All capitalized terms not defined in this Amendment shall have the meanings
set forth in the Loan Agreement.

NOW, THEREFORE, intending to be legally bound hereby and for other good and
valuable consideration, the parties agree as follows:

1. Definitions. Each of the following defined terms as set forth in Section 1.1
of the Loan Agreement shall be and is hereby amended and restated to read, in
its entirety, as follows:

“Maximum Receivables Loan Amount means the lesser of: (i) the aggregate
Commitment Amount of all Lenders, or (ii) an amount not to exceed $40,000,000 at
any time, provided that, such maximum amount is subject to further restrictions
as set forth in Sections 2.1 and 2.2 of this Agreement.

Receivables Loan Advance Period means the period of time commencing on July 1,
2020 through and including June 30, 2021.

﻿

﻿

Receivables Loan Interest Rate means until the occurrence of an Event of
Default:





 



--------------------------------------------------------------------------------

 

From June ___, 2020 through and including June 30, 2020, at a yearly rate which
is equal to the WSJ Prime Rate in effect on June ___, 2020, provided that, in no
event shall the interest rate on the Receivables Loan be less than 4.00% per
annum.

On each WSJ Prime Rate Adjustment Date commencing after June 30, 2020, the
yearly rate at which interest shall be payable on the unpaid principal balance
of the Receivables Loan shall be, as applicable, increased or decreased to a
rate which is equal to the WSJ Prime Rate in effect on the WSJ Prime Rate
Determination Date minus 0.10% per annum, provided that, in no event shall the
interest rate on the Receivables Loan be less than 3.40% per annum.

Receivables Loan Maturity Date means June 30, 2024.

Receivables Loan Note means, from and after June 30, 2020,  Borrower’s Third
Amended and Restated Receivables Loan Note effective as of June 30, 2020 payable
to the order of Liberty Bank evidencing Borrower’s obligation to repay Advances
under the Receivables Loan and all interest thereon.”

2. Loan Amount.  Section 2.1 of the Loan Agreement shall be and is hereby
amended and restated to read, in its entirety, as follows:

“2.1Loan Amount.  Subject to the other provisions and conditions of this
Agreement, each Lender (severally, but not jointly) agrees, from time to time
during the Receivables Loan Advance Period, to make its Pro Rata Share of
Advances under the Receivables Loan to Borrower in amounts equal to the lesser
of:  (a) the sum of (i) eighty percent (80%) of the unpaid principal balance of
Qualified Timeshare Loans included within the Lender Portfolio Timeshare Loans
assigned to Agent, for the benefit of Lenders, in connection with such requested
Advance, plus (ii) sixty percent (60%) of the unpaid principal balance of
Non-Conforming Timeshare Loans included within the Lender Portfolio Timeshare
Loans assigned to Agent, for the benefit of Lenders, in connection with such
requested Advance, or (b) the Maximum Receivables Loan Amount.

Notwithstanding anything to the contrary contained herein, at no time shall
Agent or any Lender be required to make additional Advances to Borrower pursuant
to the terms and conditions of this Agreement if, after giving effect to any
such Advance, the result is that (i) the aggregate outstanding principal balance
of the Receivables Loan based on Advances supported by Non-Conforming Timeshare
Loans exceeds Two Million Five Hundred Thousand Dollars ($2,500,000.00), (ii)
the aggregate outstanding principal balance of the Receivables Loan exceeds the
Maximum Receivables Loan Amount, or (iii) the aggregate outstanding principal
balance of the



2

 



--------------------------------------------------------------------------------

 

Receivables Loan owed to any Lender (or its participant), exceeds such Lender’s
Commitment Amount.”

3. Additional Restrictions on Receivables Loan Advances.  Section 2.2(d) of the
Loan Agreement shall be and is hereby amended and restated to read, in its
entirety, as follows:

“(d) Additional Restrictions on Receivables Loan Advances.  Notwithstanding
anything to the contrary contained in this Section 2, Agent and Lenders shall
have no obligation to make any Advance (i) under the Receivables Loan in an
amount which would cause the aggregate outstanding balance of the Receivables
Loan to exceed $40,000,000; (ii) under the Receivables Loan in an amount which
would cause the outstanding principal balance of Liberty Bank’s Pro Rata Share
of the Receivables Loan to exceed $40,000,000; or (iii) under the Receivables
Loan which would cause Agent or any Lender or any participant in the Receivables
Loan to violate or continue to violate any legal lending limit.”

4. NELO Loans.  Section 2.2(e)(vii) of the Loan Agreement shall be and is hereby
amended to read, in its entirety, as follows:

﻿

“(vii)   Notwithstanding the requirements of a “Qualified Sale”, Timeshare Loans
which otherwise satisfy the criteria of a Qualified Timeshare Loan except that
no down payment or a down payment of less than ten percent (10%) has been paid
by the Purchasers in connection with such Timeshare Loans (collectively, the
“NELO Loans”) may be considered Qualified Timeshare Loans, provided that, (1)
the Purchaser under such NELO Loan shall be an existing owner of (a) a Timeshare
Interest in a Project, or (b) a timeshare interest in any other project in the
Vacation Club, including without limitation projects in respect to which
Borrower or its Affiliates have provided fee-based service arrangements to third
party timeshare developers and property owners’ associations (the “Existing
Timeshare Interest”), (2) such Purchaser’s Existing Timeshare Interest has been
paid-in-full (i.e. no debt) and has a minimum of ten percent (10%) combined
aggregate equity in its Existing Timeshare Interest and its Timeshare Interest
purchased under its respective NELO Loan, (3) each paid-in-full Existing
Timeshare Interest only provides equity to one NELO Loan, (4) Agent and Borrower
have established a verification process to confirm the Existing Timeshare
Interest is paid-in-full and provides sufficient paid-in-equity, (5) such
verification process adheres to all applicable laws, regulatory guidelines and
requirements, (6) the aggregate outstanding principal amount of all NELO Loans
that may be considered Qualified Timeshare Loans shall not exceed Twelve Million
Dollars ($12,000,000), and (7) the aggregate amount of NELO Loans pledged to
Agent, for the benefit of Lenders, in each Loan Year shall not exceed the
aggregate amount of Qualified Timeshare Loans (excluding NELO Loans) pledged to
Agent, for the benefit of Lenders, in the same Loan Year.





3

 



--------------------------------------------------------------------------------

 

﻿

5. Supplementary Advances.  Section 2.5 of the Loan Agreement shall be and is
hereby amended and restated to read, in its entirety, as follows:

“2.5Supplementary Advances.  In the event that the outstanding principal balance
of the Receivables Loan is less than (a) 80% of the outstanding principal
balance of all Qualified Timeshare Loans included within the Lender Portfolio
Timeshare Loans, and (b) 60% of the outstanding principal balance of all
Non-Conforming Timeshare Loans included within the Lender Portfolio Timeshare
Loans, then Borrower may request supplementary Advances in an amount equal to
such 80% and/or 60% limitation, as applicable, provided that (x) Borrower
submits to Agent a Request for Supplementary Advance in the form attached hereto
as Exhibit G, (y) Borrower is in compliance with Section 6.2, and (z) Agent and
Lenders shall have no obligation to make such supplementary Advances (i) more
often than once every calendar month, (ii) in an amount less than $100,000,
(iii) after the expiration of the Receivables Loan Advance Period, (iv) after
the occurrence but only during the continuance of an Incipient Default or an
Event of Default, (v) which would cause the aggregate balances of all
outstanding Advances to exceed the Maximum Receivables Loan Amount, or (vi)
which would result in a violation of any of the limitations set forth in Section
2.2.”

6. Loan Balance Fee.  Section 5.4 of the Loan Agreement shall be and is hereby
amended and restated to read, in its entirety, as follows:

“5.4Loan Balance Fee.  Borrower agrees to pay to Agent, for the benefit of
Lenders, an annual fee (the “Loan Balance Fee”) calculated following the
expiration of the twelve (12) month period of the Receivables Loan Advance
Period. The twelve (12) month period for such calculation shall begin on July 1,
2020 and extend for a one (1) year period thereafter. The Loan Balance Fee shall
be fully earned as of the beginning of such twelve (12) month period and be due
and payable on or before the date that is fifteen (15) days following the end of
such twelve (12) month period (for purposes of clarification, the Loan Balance
Fee will be due no later than July 15, 2021 for the period commencing July 1,
2020 through and including June 30, 2021). Any Loan Balance Fee owed for a stub
period not specifically set forth herein will be due no later than fifteen (15)
days after expiration of such applicable stub period and prorated by multiplying
the Loan Balance Fee owed (as shown on the chart below) by a fraction the
numerator is equal to the number of days elapsed for such stub period in such
calendar year and the denominator of which is equal to 365. For the twelve (12)
month period commencing July 1, 2020 and continuing thereafter through June 30,
2021, the Loan Balance Fee shall be calculated (and pro-rated, as applicable,
for any partial calendar year basis) as provided below:



4

 



--------------------------------------------------------------------------------

 

Average daily balance of Receivables Loan during the Receivables Loan Advance
Period:

Loan Balance Fee:

Less than $16,000,000

$150,000

Greater than or equal to $16,000,000, but less than $20,000,000

$125,000

Greater than or equal to $20,000,000, but less than $22,400,000

$75,000

Greater than or equal to $22,400,000, but less than $24,000,000

$50,000

Greater than or equal to $24,000,000, but less than $28,000,000

$25,000

Greater than or equal to $28,000,000

$0

﻿

7. Additional Mandatory Payments.  Section 6.2 of the Loan Agreement shall be
and is hereby amended and restated to read, in its entirety, as follows:

“6.2Additional Mandatory Payments.  Notwithstanding the foregoing, if at any
time the aggregate outstanding principal amount of the Receivables Loan
outstanding is greater than (a) the sum of: (i) eighty percent (80%) multiplied
by the remaining principal payments due under Qualified Timeshare Loans
comprising the Lender Portfolio Timeshare Loans, plus (ii) sixty percent (60%)
multiplied by the remaining principal payments due under Non-Conforming
Timeshare Loans comprising the Lender Portfolio Timeshare Loans, or (b) any
other restriction or limitation set forth in this Agreement, including without
limitation, those set forth in Section 2.2, then within twenty (20) days after
notice to Borrower, Borrower agrees to either (a) at Borrower’s sole option (i)
prepay (without prepayment premium or penalty) an amount equal to such
difference together with accrued interest thereon, or (ii) pledge additional
Qualified Timeshare Loans or Non-Conforming Timeshare Loans, as applicable, as
part of the Lender Portfolio Timeshare Loans in an amount sufficient to cure the
deficiency, or (b) if requested by Borrower, at Agent’s sole option, prepay
(without prepayment premium or penalty), in part, and pledge additional
Qualified Timeshare Loans or Non-Conforming Timeshare Loans, in part, in a total
amount sufficient to cure the deficiency.

Notwithstanding the foregoing, Agent and Lenders acknowledge and agree that
solely for the period from June 30, 2020 through and including September 30,
2020 (the “Limited Overadvance Period”), Borrowers may exceed such 80% advance
rate limitation (as provided in the foregoing paragraph relating to pledged
Qualified Timeshare Loans comprising the Lender Portfolio Timeshare Loans), and
have no further  obligation to make



5

 



--------------------------------------------------------------------------------

 

a mandatory prepayment or pledge additional Qualified Timeshare Loans or
Non-Conforming Timeshare Loans in an amount sufficient to cure the deficiency,
provided that, Borrowers will at no time exceed an 85% advance rate limitation
during such Limited Overadvance Period without complying with the terms and
conditions of this Section 6.2.  

Further notwithstanding the foregoing, if at any time other than during the
Limited Overadvance Period (a) the aggregate outstanding principal amount of
that portion of the Receivables Loan advanced against Qualified Timeshare Loans
included within the Lender Portfolio Timeshare Loans outstanding is greater than
eighty percent (80%) multiplied by the remaining principal payments due under
Qualified Timeshare Loans comprising the Lender Portfolio Timeshare Loans, or
(b) the aggregate outstanding principal amount of that portion of the
Receivables Loan advanced against Non-Conforming Timeshare Loans included within
the Lender Portfolio Timeshare Loans outstanding is greater than sixty percent
(60%) multiplied by the remaining principal payments due under Non-Conforming
Timeshare Loans comprising the Lender Portfolio Timeshare Loans, then Borrower
acknowledges and agrees that Agent will cure such deficiency by reallocating the
amount advanced against Qualified Timeshare Loans or Non-Conforming Timeshare
Loans to various components of the borrowing base formula to address such
shortfall, if available.

For purposes of calculating required payments under this section, any Delinquent
Loans or Timeshare Loans described in Sections 12.1(a), (b) and (c) shall not be
deemed to be Qualified Timeshare Loans or Non-Conforming Timeshare Loans.”

8. Prepayments.  Section 6.6 of the Loan Agreement shall be and is hereby
amended and restated to read, in its entirety, as follows:

“6.6Prepayments.  Except as otherwise provided herein, Borrower may not prepay
any of the principal balance of the Receivables Loan during the Receivables Loan
Advance Period.  After the end of the Receivables Loan Advance Period, Borrower
may prepay all or any part of the principal balance of the Receivables Loan
following delivery of not less than thirty (30) days’ prior written notice to
Agent and upon payment of the applicable fee to Agent, for the benefit of
Lenders, as set forth below.  Any prepayment shall not relieve Borrower of its
obligation to make all regularly scheduled payments hereunder.  The following
prepayment fees on the Receivables Loan shall be payable:

(a) Each prepayment made in the first Loan Year shall be accompanied by a
prepayment fee equal to 3% of the principal amount prepaid;



6

 



--------------------------------------------------------------------------------

 

(b) Each prepayment made in the second Loan Year shall be accompanied by a
prepayment fee equal to 2% of the principal amount prepaid;

(c) Each prepayment made in the third Loan Year shall be accompanied by a
prepayment fee equal to 1% of the principal amount prepaid; provided,  however,
any prepayment made within six (6) months prior to the Receivables Loan Maturity
Date shall not require any prepayment fee, provided that such prepayment is made
in full and not in part; and

(d) Any prepayment made after the third Loan Year shall not require any
prepayment fee.

In the event that Agent or any Lender voluntarily agrees to accept a prepayment
prior to the end of the Receivables Loan Advance Period or is compelled to
accept a prepayment prior to the end of the Receivables Loan Advance Period,
Borrower agrees to pay to Agent, for the benefit of Lenders, a prepayment fee
equal to 5% of the amount prepaid.

In the event Agent or any Lender exercises its right to accelerate payments
under the Receivables Loan following an Event of Default or otherwise, any
tender of payment of the amount necessary to repay all or part of the
Receivables Loan made thereafter at any time by Borrower, its successors or
assigns or by anyone on behalf of Borrower shall be deemed to be a voluntary
prepayment and in connection therewith Agent and Lenders shall be entitled to
receive the fee required to be paid under the foregoing prepayment restrictions.

Borrower shall be entitled (and, subject to Section 15 of this Amendment, is
obligated) to prepay the balance of the Receivables Loan to the extent such
prepayment results from a shortfall in sums received from Purchasers under
Lender Portfolio Timeshare Loans and to the extent such prepayment results from
a formerly Qualified Timeshare Loan no longer being deemed “Qualified” or a
formerly Non-Conforming Timeshare Loan no longer meeting the criteria for a
Non-Conforming Timeshare Loan, Borrower shall not be liable to pay a prepayment
fee resulting from payments described in the immediately preceding sentence,
unless Borrower has solicited accelerated payments from Purchasers.

Borrower shall also be entitled to prepay the balance of the Receivables Loan,
without any prepayment fee, to the extent such prepayment results from a
Timeshare Loan being removed from the Lender Portfolio Timeshare Loans due to a
refinance of the Note related thereto resulting from an upgrade by a Purchaser.

The prepayment fees shall be presumed to be the amount of damages sustained by
Agent and Lenders as a result of such prepayment and



7

 



--------------------------------------------------------------------------------

 

Borrower agrees that such prepayment fees are reasonable under the circumstances
currently existing.  The prepayment fees provided for in this Section shall be
deemed included in the Obligations and shall be secured by the Collateral.

Notwithstanding anything to the contrary set forth in this Section 6.6, Borrower
may prepay a portion of the outstanding principal balance of the Receivables
Loan by a single prepayment each calendar year (beginning in 2020 and continuing
each year thereafter so long as the Receivables Loan Advance Period has not
expired) for the purpose of a receivables securitization or similar conduit
transaction, subject to the following terms and conditions:

(a) at no time will the unpaid principal balance of the  Receivables Loan be
less than $12,000,000 after such partial prepayment unless the Receivables Loan
Advance Period has then expired;

(e) if the unpaid principal balance of the Receivables Loan is less than
$12,000,000 due to subsequent amortization following any such partial prepayment
during the Receivables Loan Advance Period, Borrower will within ninety (90)
days request the necessary Advance(s) under the Receivables Loan to restore such
unpaid principal balance of the Receivables Loan to an amount not less than
$12,000,000;

(f) if Borrower does not restore such unpaid principal balance within such
ninety (90) day period, such failure shall not constitute an Incipient Default
or an Event of Default, but the Loan Balance Fee due for that Loan Year shall be
equal to Two-Hundred Thousand Dollars ($200,000);

(g) the partial prepayment may occur only one (1) time in each calendar year
beginning in calendar year 2020 and after thirty (30) days prior notice from
Borrower to Agent of Borrower’s intent to make such partial prepayment; and

(h) the portfolio characteristics of the remaining pledged Collateral of the
Qualified Timeshare Loans (i.e. weighted average FICO score, average balance,
WAC, etc.) must be substantially similar to those characteristics in existence
for such Qualified Timeshare Loans immediately prior to such partial prepayment
(except for a reduction in the down payment or paid-in-equity due to NELO
Loans). 

Borrower agrees that Agent will have the right of first refusal with respect to
the financing of Timeshare Loans included in the Lender Portfolio Timeshare
Loans that did not qualify for such receivables securitization or similar
conduit transaction.

9. Release.  Section 7.10 of the Loan Agreement shall be and is hereby amended
and restated to read, in its entirety, as follows:



8

 



--------------------------------------------------------------------------------

 

“7.10Release.  In the event of (i) a partial prepayment of the Receivables Loan
subject to the terms and conditions set forth in Section 6.6 of this Agreement,
or (ii) a prepayment in full of the Receivables Loan and termination of this
Agreement and the other Loan Documents, Agent shall release its security
interest and assign or deliver to Borrower such Timeshare Loans, Notes,
Mortgages and other related Collateral assigned to Agent, for the benefit of
Lenders, under this Agreement or the other Loan Documents, provided that, if
such prepayment is a partial prepayment of the Receivables Loan permitted under
Section 6.6 of this Agreement, Agent and Borrower shall mutually agree as to the
collateral pool to be released, so that (i) the quality and nature of the
Timeshare Loans, Notes, Mortgages and other related Collateral from a credit
underwriting standard after such release is materially consistent (other than
seasoning) with the quality and nature of the Timeshare Loans, Notes, Mortgages
and other related Collateral from the credit underwriting standard that existed
immediately prior to such partial prepayment and release, (ii) Borrower
maintains the borrowing base formula set forth in Section 2.1 of this Agreement
equal to the sum of (a) eighty percent (80%) of the unpaid principal balance of
Qualified Timeshare Loans included within the Lender Portfolio Timeshare Loans
assigned to Agent in connection with prior Advances, plus (b) sixty percent
(60%) of the unpaid principal balance of Non-Conforming Timeshare Loans included
within the Lender Portfolio Timeshare Loans assigned to Agent in connection with
prior Advances, and (iii) no Default or Event of Default will result from such
release.  All releases by Agent to Borrower shall be (a) in form reasonably
satisfactory to Agent, and (b) at the Borrower’s cost and expense.”

10. Delinquent Loans.  Section 12.1 of the Loan Agreement shall be and is hereby
amended and restated to read, in its entirety, as follows:

“12.1Delinquent Loans.  Borrower shall pay to Agent, for the benefit of Lenders
to be applied against the outstanding principal balance on the Receivables Loan,
an amount equal to 80% of the then unpaid principal balance of any Timeshare
Loan (or 60% of the then unpaid principal balance of such Timeshare Loan if it
is a Non-Conforming Timeshare Loan) comprising part of the Lender Portfolio
Timeshare Loans (without prepayment penalty or premium) in the event that: (a)
such Timeshare Loan becomes a Delinquent Loan, (b) any applicable representation
or warranty set forth at Sections 9 or 10 or elsewhere herein proves false with
respect to such Timeshare Loan, or (c) Borrower shall fail to deliver a Title
Insurance Policy, as required by Section 23.2 with respect to such Timeshare
Loan.  With respect to a Delinquent Loan, such payment shall be made on or
before the thirtieth (30th) day after such Timeshare Loan has become a
Delinquent Loan, computed without reference to any notice or grace period.  With
respect to a Timeshare Loan in respect of which a representation or warranty
proves or becomes false or which Borrower is obligated to pay under subsection
12.1(c), such payment shall be made



9

 



--------------------------------------------------------------------------------

 

within thirty (30) days after Borrower becomes aware of such false
representation or warranty, failure to confirm or failure to deliver, by receipt
of notice from Agent or otherwise.  Other than in connection with Permitted
Modifications, Borrower may not cure any actual or anticipated delinquency of
any Lender Portfolio Timeshare Loan by revising, rewriting or recasting the
payment terms of such Timeshare Loan unless otherwise agreed to by Lender in
writing in its sole discretion.  If a Qualified Timeshare Loan or Non-Conforming
Timeshare Loan is amended to cure a delinquency without Lender’s agreement, such
Timeshare Loan shall be deemed a Delinquent Loan.  In the event that the then
outstanding principal balance of the Receivables Loan is less than 80% of the
aggregate outstanding principal balances of the Timeshare Loans (or 60% of the
aggregate outstanding principal balances of Timeshare Loans constituting
Non-Conforming Timeshare Loans, as applicable) then comprising the Lender
Portfolio Timeshare Loans (after removal of the applicable Delinquent Loans and
Timeshare Loans described in subsection 12.1(c)), except to the extent Borrower
has pledged additional Qualified Timeshare Loans or Non-Conforming Timeshare
Loans for such Delinquent Loans, Agent, at its sole discretion, may waive the
prepayment requirement set forth in the first sentence of this Section 12.1.”

11. Minimum Tangible Net Worth.  Section 16.1 of the Loan Agreement shall be and
is hereby amended and restated to read, in its entirety, as follows:

“16.1    Minimum Tangible Net Worth.  Borrower shall maintain Tangible Net Worth
of not less than Two Hundred Fifty Million Dollars ($250,000,000) as of the
fiscal year ending December 31, 2019 and as of each fiscal year end thereafter.”

12. Deposit Relationship.  Section 16.3 of the Loan Agreement shall be and is
hereby amended and restated to read, in its entirety, as follows:

“16.3    Deposit Relationship.  Borrower shall maintain, or shall cause its
affiliates or the Associations to maintain, a deposit account or deposit
accounts with Agent with an aggregate amount on deposit of not less than
$2,500,000 as of June 30, 2020 and at all times thereafter until all Obligations
have been paid in full, such minimum amount on deposit to be tested monthly on a
rolling three-(3) month average basis.  Interest rates paid for funds on deposit
would be “market rates” as then offered by Lender.”

1. Section 25.12 (Set-Off) of the Loan Agreement shall be and is hereby deleted
in its entirety and shall have no further force or effect from and after the
date of this Amendment.

13. Receivables Loan Fee.  Borrower agrees to pay to Agent a Receivables Loan
fee equal to $100,000 (the “First Amendment to Second ARRLA Receivables Loan
Fee”)



10

 



--------------------------------------------------------------------------------

 

which is due and payable as follows: (i) $50,000 on or before the date of this
Amendment, (ii) $25,000 on or before August 1, 2020, and (iii) $25,000 on or
before September 1, 2020.  The First Amendment to Second ARRLA Receivables Loan
Fee is fully earned by Agent and shall not be refundable in whole or in part,
notwithstanding that the full Maximum Receivables Loan Amount is not
advanced.  Agent is irrevocably authorized to advance the sums necessary to pay
such First Amendment to Second ARRLA Receivables Loan Fee to itself from the
proceeds of any Advance under the Receivables Loan or as an Advance under the
Receivables Loan without any further Request for Receivables Loan Advance from
Borrower.  Agent may apply any excess deposits or fees paid to Agent prior to
the date of this Amendment to the First Amendment to Second ARRLA Receivables
Loan Fee and any such application shall reduce the amounts set forth above in
clauses (i), (ii) and (iii) of this paragraph by the amounts so applied.

14. Limited Recourse.  Notwithstanding anything to the contrary set forth in the
Loan Agreement or the other Loan Documents, including, without limitation,
Sections 6.2, 25.2 and 25.3 of the Loan Agreement, Agent and Lenders acknowledge
and agree that the recourse of Borrower for any and all Obligations shall be
limited to Ten Million Dollars ($10,000,000)(the “Limited Recourse Carve-Out
Amount”), as further described in and subject to the terms and conditions set
forth below in this Section 15. Agent and Lenders further agree that upon
expiration of the Receivables Loan Advance Period, the Limited Recourse
Carve-Out Amount shall be further decreased by any cash or Qualified Timeshare
Loans (at an 80% advance rate) which is contributed or pledged by Borrower to
Agent or Lender to remedy any borrowing base formula shortfall that may occur
after the expiration of the Receivables Loan Advance Period.

Subject to the qualifications below, Agent and Lenders shall not seek to enforce
any personal liability against Borrower (or any officer, director,
representative or employee of Borrower) for or in connection with the Borrower’s
Obligations by any action or proceeding wherein a money judgment of more than
the Limited Recourse Carve-Out Amount of outstanding Obligations shall be sought
and entered against Borrower. Borrower, Agent and Lenders agree that any
judgment in any such action or proceeding in excess of the Limited Recourse
Carve-Out Amount shall be enforceable solely against Borrower and only to the
extent of Borrower’s interest in the Collateral securing the Receivables Loan,
and Agent and Lenders shall not sue for, seek or demand any deficiency judgment
against Borrower, its officers, directors, representatives or employees in any
such or other action or proceeding under or by reason of or under or in
connection with the Loan Agreement or the other Loan Documents. Notwithstanding
the foregoing, Agent and any Lender may, at its sole discretion, bring an action
for specific performance or any other appropriate action or proceeding against
Borrower to enable Agent or Lenders to enforce and realize upon its interests
and rights in and to the Collateral securing the Receivables Loan. The
provisions of this Section 15 shall not, however, (a) constitute a waiver,
release or impairment of any Obligation evidenced or secured by any Loan
Document; (b) affect the validity or enforceability of the Loan Agreement or any
of the rights and remedies of Agent and Lenders thereunder; (c) constitute a
prohibition against Agent or Lenders to commence any other appropriate action or
proceeding in order for Agent or Lenders to fully realize the security granted
by the Collateral; or (d) constitute a waiver of the rights of Agent or Lenders
to enforce the Obligations of Borrower, by money judgment or otherwise, to the
extent of any actual, out-of-pocket loss, damage, cost, expense, liability,
claim or other obligation incurred by Agent or Lenders (including attorneys’
fees and costs reasonably incurred) arising out of or in connection with any of
the following:



11

 



--------------------------------------------------------------------------------

 

(i)



any willful or intentional misrepresentation or gross negligence by Borrower in
connection with the Receivables Loan;

(ii)



any acts of fraud, misappropriation of funds or theft by Borrower;

(iii)



any unauthorized, consensual and intentional transfer, assignment, sale or
encumbrance of any Collateral under the Receivables Loan caused by the acts or
omissions of Borrower, other than as permitted under the Loan Agreement or the
other Loan Documents;

(iv)



any material damage, destruction or waste to any Collateral or the Projects
caused by the acts or omissions of Borrower, its Lenders or employees;

(v)



the removal or disposal by, or at the direction of Borrower, of any portion of
the Collateral, other than as permitted under the Loan Agreement or the other
Loan Documents;

(vi)



any failure by Borrower to pay taxes, assessments, or other charges affecting
the Projects or any Collateral as may be required by Borrower pursuant to the
Loan Agreement;

(vii)



any failure by Borrower to maintain insurance as required by Borrower pursuant
to the Loan Agreement; and/or

(viii)



the misapplication or conversion by Borrower of (A) any insurance proceeds
received by Borrower which are paid by reason of any loss, damage or destruction
to the Collateral, or (B) any awards or other amounts received by Borrower in
connection with the condemnation of all or a portion of the Projects in
violation of the Loan Agreement, in each of the foregoing clauses (A) and (B)
only to the extent of proceeds received or misapplied by Borrower;

Notwithstanding anything to the contrary in this Amendment or any of the Loan
Agreement, (A) Agent and Lenders shall not be deemed to have waived any right
which Agent or any Lender may have under Section 506(a), 506(b), 1111(b) or any
other provisions of the Bankruptcy Code to file a claim in excess of the Limited
Recourse Carve-Out Amount or to require that all Collateral shall continue to
secure all of the Obligations in accordance with the Loan Agreement, and (B)
Agent’s and Lenders’ agreement not to pursue personal liability of Borrower as
set forth above SHALL BECOME NULL AND VOID and shall be of no further force and
effect, and the Obligations shall be fully recourse to Borrower in the event
that one or more of the following occurs:

(i) Borrower files a voluntary petition under any Debtor Relief Law or consents
to any such filing, or commences a proceeding for the appointment of a receiver,
trustee, liquidator or conservator of Borrower or of the whole or any
substantial part of the Collateral or the Projects or the whole or any
substantial part of Borrower’s assets;

(ii) an officer, director, representative or Person which controls, directly or
indirectly, Borrower, files, or joins in the filing of, an involuntary petition
against Borrower under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person;



12

 



--------------------------------------------------------------------------------

 

(iii) Borrower files an answer consenting to or otherwise acquiescing in or
joining in any involuntary petition filed against Borrower, by any other Person
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law, or solicits or causes to be solicited petitioning creditors for any
involuntary petition from any Person;

(iv) in any case or proceeding under the Bankruptcy Code or in any other
judicial proceeding, Borrower makes application to a court to (A) declare that
all or any portion of the lien of Agent or Lenders or the Obligations of
Borrower to pay principal and interest as specified in the Loan Agreement be
rescinded, set aside, or determined to be void or unenforceable, or (B) modify
any of the terms of any of the Loan Agreement without Agent’s and Lenders’
consent;

(v) the voluntary dissolution or liquidation of the Borrower; and/or

(vi) Borrower or any of its Affiliates asserts any claim, defense or offset
against Agent or Lenders that Borrower has waived or agreed not to assert.

15. Costs and Expenses.  Borrower agrees to pay all reasonable costs and
expenses, including reasonable attorneys’ fees incurred by Agent and Lenders in
connection with the review, preparation, negotiation, documentation and
consummation of the transactions contemplated under this Amendment.

16. Further Agreements and Representations.  Borrower hereby:

16.1 ratifies, confirms and acknowledges that the Loan Agreement and all other
Loan Documents, in each case as amended by this Amendment, to which Borrower is
a party continue to be valid, binding and in full force and effect as to
Borrower as of the date of this Amendment, and enforceable as to Borrower in
accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
construed in a proceeding in equity or at law) ;

16.2 covenants and agrees to perform all of its obligations under the Loan
Agreement and all other Loan Documents, in each case as amended by this
Amendment;

16.3 acknowledges and agrees that as of the date hereof, it does not have any
defense, set-off, counterclaim or challenge against the payment of any sums
owing to Agent or Lenders or the enforcement of any of the terms of the Loan
Agreement or any of the other Loan Documents, in each case as amended by this
Amendment;

16.4 ratifies, confirms and continues all liens, security interests, pledges,
rights and remedies granted to Agent, for the benefit of Lenders, by Borrower in
the Loan Documents as amended by this Amendment;

16.5 represents and warrants that all representations and warranties of Borrower
as contained in the Loan Agreement and the other Loan Documents are true,
correct and complete as of the date of this Amendment (except to the extent such
representations and



13

 



--------------------------------------------------------------------------------

 

warranties specifically relate to an earlier date in which case Borrower hereby
reaffirms such representations and warranties as of such earlier date);

16.6 represents and warrants that all schedules and exhibits attached to and
made part of the Loan Agreement, as amended hereby, and the other Loan Documents
are true, correct and complete as of the date of this Amendment; and

16.7 represents and warrants that no condition or event exists after taking into
account the terms of this Amendment which would constitute an Incipient Default
or an Event of Default.

17. Other References.  All references in the Loan Agreement and all the Loan
Documents to the term “Loan Documents” shall mean the Loan Documents as defined
therein, this Amendment and any and all other documents executed and delivered
by Borrower pursuant to and in connection herewith.

18. Updated Schedules/Exhibits.  Schedule 9.14 (Assessments/Developer Subsidy)
and Schedule 9.15 (Project Documents), each appended to this Amendment shall
replace and supersede the corresponding Schedules appended to the Loan
Agreement. Exhibit K (Title States) appended to this Amendment shall replace and
supersede the corresponding Exhibit appended to the Loan Agreement.

19. No Novation.    Nothing contained herein and no actions taken pursuant to
the terms hereof are intended to constitute a novation of any of the Loan
Documents and, subject to Section 15 of this Amendment, shall not constitute a
release, termination or waiver of any of the liens, security interests, rights
or remedies granted to Agent, for the benefit of Lenders, in the Loan Agreement
or the other Loan Documents.

20. No Waiver.    Nothing contained herein constitutes an agreement or
obligation by Agent or any Lender to grant any further amendments to any of the
other Loan Documents.  Subject to Section 15 of this Amendment, nothing
contained herein constitutes a waiver or release by Agent or any Lender of any
rights or remedies available to Agent or such Lender under the Loan Documents,
at law or in equity.

21. Inconsistencies.  To the extent of any inconsistency between the terms and
conditions of this Amendment and the terms and conditions of the other Loan
Documents, the terms and conditions of this Amendment shall prevail.  All terms
and conditions of the Loan Agreement and any other Loan Documents not
inconsistent herewith shall remain in full force and effect.

22. Binding Effect.  This Amendment shall bind and inure to the benefit of the
parties hereto and their respective successors and assigns.

23. Governing Law.    THIS AMENDMENT, THE LOAN DOCUMENTS AND ALL TRANSACTIONS
CONTEMPLATED HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES SHALL BE GOVERNED AS
TO THE VALIDITY, INTERPRETATION, CONSTRUCTION, ENFORCEMENT AND IN ALL OTHER
RESPECTS BY THE LAW OF THE STATE OF CONNECTICUT, THE PRIMARY



14

 



--------------------------------------------------------------------------------

 

PLACE OF BUSINESS OF AGENT, WITHOUT REGARD TO ITS RULES AND PRINCIPLES REGARDING
CONFLICTS OF LAWS OR ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS
AGREEMENTS AGAINST THE DRAFTSMAN.

24. Waiver of Right to Trial by Jury.    BORROWER, AGENT AND LENDERS WAIVE ANY
RIGHT TO TRIAL BY JURY ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A)
ARISING HEREUNDER OR UNDER ANY OF THE DOCUMENTS COLLATERAL HERETO, OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF BORROWER, AGENT
OR ANY LENDER WITH RESPECT HERETO OR TO ANY OF THE DOCUMENTS COLLATERAL HERETO,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE.  BORROWER, AGENT AND LENDERS AGREE AND CONSENT
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH OF THE OTHER PARTIES’ TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.  BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERM OF THIS
SECTION.

The waiver and stipulations of the Borrower, Agent and Lenders in this Section
shall survive the final payment or performance of all of the Obligations.

25. Counterparts; Facsimile Signatures.  This Amendment may be signed in any
number of counterparts, each of which when so executed shall be an original,
with the same effect as if the signature thereto and hereto were on the same
instrument.  This Amendment shall become effective upon Agent’s receipt of one
or more counterparts hereof signed by Borrower, Agent and Lenders. Any signature
on this Amendment delivered by Borrower by facsimile or other electronic
transmission shall be deemed to be an original signature thereto.

26. Time of the Essence.  Time is of the essence in the performance by Borrower
of all its obligations hereunder.

﻿

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

﻿





15

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the day and year first above written.

﻿

BORROWER:

BLUEGREEN VACATIONS CORPORATION

By: 

Raymond S. Lopez, EVP, COO, CFO and Treasurer

﻿

﻿

AGENT:

LIBERTY BANK

By: 

Jason M. Gordon, Vice President

﻿

﻿

﻿

﻿

LENDER:

LIBERTY BANK

By: 

Jason M. Gordon, Vice President

﻿

Commitment Amount: $40,000,000

﻿

﻿

﻿

﻿

﻿

﻿



16

 



--------------------------------------------------------------------------------